DETAILED ACTION
This Action is responsive to Applicant’s Request for Continued Examination filed January 12, 2021.
Please note, claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 9, Applicant states that independent claims have bene amended to recite that both the new application layer and the single composited layer are created within the same computer processing system and that Examiner agreed that such an amendment would overcome the secondary reference.
As to the above, Examiner respectfully submits that during the interview held on November 24, 2020, Examiner indicated further search would be necessary if the subject matter of claim 4 was amended into each of the independent claims with more details. Examiner respectfully submits that upon further research of the presently submitted claims, Column 10, Lines 52-65 of Blaser teaches a capture mode operation on a Windows platform to create a new application layer, the machine running the Windows platform being a computer processing system, and therefore also having the new application layer created within it. Examiner respectfully submits paragraphs 0075-80 of Ben-Shaul teaches merging a layer with another. Examiner respectfully submits 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 9-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaser et al. (US Patent. No. 7,970,789) further in view of Ben-Shaul et al. (US Pub. No. 2013/0219286)

Regarding claim 1, Blaser teaches a computer processing system comprising:
‘a processor (Col. 12, Lines 1-5) to operate in a first computing environment and configured to perform the following:
Create within the computer processing system a new application layer having file system objects and registry objects associated therewith, with a portion of the file system objects and registry objects being specific to the first computing environment’ as creating a new application layer capturing all the registry entries, and system directories (Col. 10, Lines 52-67)
‘scrub the new application layer to remove the file system objects and registry objects specific to the first computing environment so as to create a generic application layer’ as managing a layer with editing capabilities including removing registry settings and files and generalize a layer to make it operable in the face of variations (Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)
Blaser fails to explicitly teach:
‘create within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’
Ben-Shaul teaches:
‘create within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’ (¶0075)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ben-Shaul’s would have allowed Blaser’s to improve versatility among application layers (¶0010)

	
Regarding claim 2, Blaser teaches ‘wherein the single composited layered image is to be delivered to an end point computer processing system operating in the first computing environment, and wherein said processor is further configured to scrub the single composited layered image by modifying the file system objects and registry objects to include file system objects and registry objects that are specific to the first computing environment.’ (Col. 10, Lines 52-67; Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)

Regarding claim 3, Blaser teaches ‘wherein the single composited layered image is to be delivered to an end point computer processing system operating in a second computing environment that is different from the first computing environment, and wherein said processor is further configured to scrub the single composited layered image by modifying the file system objects and registry objects to include file system objects and registry objects that are specific to the second computing environment.’  (Col. 10, Lines 52-67; Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)

Regarding claim 9, Blaser teaches a method for operating a processor within a computer processing system operating in a first computing environment, and comprising:
creating within the computer processing system a new application layer having file system objects and registry objects associated therewith, with a portion of the file system objects and registry objects being specific to the first computing environment’ as creating a new application layer capturing all the registry entries, and system directories (Col. 10, Lines 52-67)
‘scrubbing the new application layer to remove the file system objects and registry objects specific to the first computing environment so as to create a generic application layer’ as managing a layer with editing capabilities including 
Blaser fails to explicitly teach:
‘creating within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’
Ben-Shaul teaches:
‘creating within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’ (¶0075)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ben-Shaul’s would have allowed Blaser’s to improve versatility among application layers (¶0010)

Regarding claim 10, Blaser teaches wherein the single composited layered image is to be delivered to an end point computer processing system operating in the first computing environment, and further comprising:
‘scrubbing the single composited layered image by modifying the file system objects and registry objects to include file system objects and registry objects that are specific to the first computing environment.’ (Col. 10, Lines 52-67; Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)

Blaser teaches wherein the single composited layered image is to be delivered to an end point computer processing system operating in a second computing environment that is different from the first computing environment, and further comprising:
‘scrubbing the single composited layered image by modifying the file system objects and registry objects to include file system objects and registry objects that are specific to the second computing environment.’ (Col. 10, Lines 52-67; Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)

Regarding claim 16, Blaser teaches a non-transitory computer readable medium for a computing device operating in a first computing environment, with the non-transitory computer readable medium having a plurality of computer executable instructions for causing a processor within the computing device to perform steps comprising:
creating within the computer processing system a new application layer having file system objects and registry objects associated therewith, with a portion of the file system objects and registry objects being specific to the first computing environment’ as creating a new application layer capturing all the registry entries, and system directories (Col. 10, Lines 52-67)
‘scrubbing the new application layer to remove the file system objects and registry objects specific to the first computing environment so as to create a generic application layer’ as managing a layer with editing capabilities including 
Blaser fails to explicitly teach:
‘creating within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’
Ben-Shaul teaches:
‘creating within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’ (¶0075)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ben-Shaul’s would have allowed Blaser’s to improve versatility among application layers (¶0010)

Regarding claim 17, Blaser teaches wherein the single composited layered image is to be delivered to an end point computer processing system operating in the first computing environment, and further comprising:
‘scrubbing the single composited layered image by modifying the file system objects and registry objects to include file system objects and registry objects that are specific to the first computing environment.’ (Col. 10, Lines 52-67; Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)

Blaser teaches wherein the single composited layered image is to be delivered to an end point computer processing system operating in a second computing environment that is different from the first computing environment, and further comprising:
‘scrubbing the single composited layered image by modifying the file system objects and registry objects to include file system objects and registry objects that are specific to the second computing environment.’ (Col. 10, Lines 52-67; Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)

Allowable Subject Matter
Claims 4-8, 12-15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166